Citation Nr: 1401645	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD) and gastritis, to include as secondary to service-connected fibromyalgia.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected fibromyalgia. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from August 1968 to April 1970, and from November 1990 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from November 2007 (fibromyalgia, gastrointestinal disability, and TIDU), and November 2009 (diabetes mellitus) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

These matters were previously before the Board in December 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

In December 2011, VA notified the Veteran that Attorney J.W. Stanley was not accredited by the VA Office of General Counsel, and was not allowed to represent claimants before VA.  In correspondence received by VA in March 2013, the Veteran stated that Mr. Stanley is "advising and assisting" him with his legal concerns, and requested that VA provide Mr. Stanley with medical records and a copy of any Board decision on the Veteran's claims.  Based on Mr. Stanley's lack of accreditation, the Board will not take further action with regard to him.   

In May 2013, the Veteran submitted additional clinical records without a waiver of RO consideration and adjudication.  The Board finds that the records, which discuss joint pain, are not pertinent to the issue of entitlement to service connection for a gastrointestinal disability; thus, the claim need not be remanded for RO consideration of the evidence. 

The issues of entitlement to service connection for diabetes mellitus, entitlement to an initial evaluation in excess of 20 percent for service-connected fibromyalgia, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran was diagnosed with fibromyalgia in approximately 1998.

2.  The Veteran is service-connected for fibromyalgia, for which he is prescribed Tramadol.

3.  The most competent probative evidence of record is against a finding that the Veteran has a gastrointestinal disability which is caused by, or aggravated by, a service-connected disability.

4.  The earliest evidence of a gastrointestinal disability after the Veteran's first period of active service is in approximately 1984, more than a decade after separation from service.

5.  The Veteran reported, prior to his second period of active service, that he took medication for stomach troubles, that he had had a gastrectomy, and that he had a prior ulcer.

6.  The evidence of record does not reflect that the Veteran's preexisting gastrointestinal disability was chronically aggravated by his second period of active service.

7.  The competent credible evidence of record is against a finding that the Veteran has a gastrointestinal disability casually related to, or aggravated by, active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability (to include GERD and gastritis) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2009.  

The notice was deficient in that it did not inform the Veteran of the evidence necessary to substantiate the claim on a secondary basis.  The Board finds that the Veteran has not been prejudiced by this lack of prior notice, as the evidence reflects that he had actual knowledge of the required criteria.  In July 2009 correspondence, the Veteran set forth the reason why he felt that he was entitled to service connection on a secondary basis due to his service-connected fibromyalgia.  In his May 2010 VA Form 9, the Veteran contended that his gastrointestinal disability was due to taking prednisone prescribed for his fibromyalgia, and he cited to 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 512 (1995) to support his claim.  In a statement (VA Form 21-4138) dated in March 2012 (but actually from 2013), the Veteran stated that service connection for a gastrointestinal disability was warranted based on a theory of aggravation by a service-connected disability.  In sum, the evidence reflects that the Veteran was aware of the requirements for entitlement to service connection for a gastrointestinal disability.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), VA and private medical records, Social Security Administration (SSA) records,  and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes January 2103 VA examination reports.  The reports are predicated on a review of the claims file, to include diagnostic testing, the Veteran's reported symptoms, and the Veteran's medication use.  Adequate rationale has been provided for the opinion offered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Gastrointestinal Disability

The Veteran avers that he has a gastrointestinal disability aggravated by the medication which he takes for a service-connected disability.  In a May 2010 VA Form 9, he stated "[p]ertaining to my gastritis/GERD claim, the analysis of this disorder was misplaced.  It is my contention the GERD was due to my taking Prednisone which was prescribed for my service connected fibromyalgia.  The past records show clearly the gastritis was due to the use of medication and therefore secondary service connection is warranted."

Establishing service connection for a disability on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability. Allen, 7 Vet. App. at 448.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 71 Fed. Reg. 52744 -52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c). Under the revised 38 C.F.R. § 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

While the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen. See 71 Fed. Reg. 52,744 -45 (Sept. 7, 2006). 

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation." See 71 Fed. Reg. 52,745 (Sept. 7, 2006).   As discussed in further detail below, the Board finds that this element has not been met. 

Records in February 1998 reflect that the Veteran reported some GI pain secondary to heavy use of NSAIDS, for which he was taking Tagamet.  Records in 1999 reflect that the Veteran was being treated for GERD.

A July 2004 VA clinical record reflects that the Veteran had suspected undifferentiated inflammatory polyarthropy, suggestive of either gout or pseudo-gout.  The Veteran reported that he had been prescribed a new non-steroidal anti-inflammatory medication (NSAIDS); however, it led to stomach discomfort.  It was noted that the Veteran had not tolerated NSAIDs in the past.  

A December 2004 record from Regional Orthopaedic Health Care record reflects that the Veteran was seen for left knee pain.  The Veteran reported that he had been "worked up" for gout and rheumatoid arthritis.  The Veteran reported that he had been placed on prednisone by multiple physicians and that it helped but that he had problems with his stomach and has to frequently stop taking the medication.

A March 2009 VA examination report reflects that the Veteran was diagnosed with fibromyalgia in 1998, and was prescribed Flexeril but "does not take it all the time because he is afraid of the medication."  It was also noted that he had been having symptoms of gastroesophageal reflux for four to five years, which was fine when upright, but bothersome when lying down in bed at night.  He further reported that he had gastric ulcer surgery in the past and has to take "a lot of medication and particularly very much prednisone that this will upset his stomach."  The Veteran reported that if he gets symptoms of gastritis, he temporarily stops taking the medication.  The Veteran stated that he had this problem off and on for the last 10 year when taking prednisone.  The Veteran was diagnosed with recurrent gastritis due to medication, and gastroesphageal reflux disease.   (The Board notes that although the Veteran reported symptoms of GERD for four to five years, the clinical records reflect that he was being treated for it in 1999 and had an earlier diagnosis.)

A January 2013 VA examination report reflects that the Veteran had a diagnosis of GERD (gastroesophageal reflux disease) in 1983.  The examiner also noted that the Veteran had a diagnosis of Gastritis since the 1980s.  The Board notes that this was more than a decade after the Veteran's first period of active service, and several years before his second period of active service.  It was also noted that the Veteran had a known diagnosis of PUD (peptic ulcer disease) since 1983 and has taken medication continuously since that time.  The Veteran's signs and symptoms due to GERD included infrequent episodes of epigastric distress.  With regard to gastritis, the Veteran described recurrent episodes of symptoms that were not severe and occurred four or more times per year.  There were no incapacitating episodes. The examiner noted that January 2013 upper GI radiographic studies were normal.  The 2013 VA examination report also reflects that a 2006 EGD was normal with no evidence of ulcers, gastritis, or reflux.  
The 2013 examiner stated that diagnoses of PUD, gastritis, and reflux were made prior to the diagnosis of fibromyalgia.  It was noted that the Veteran's last EGD was normal with no evidence of reflux or gastritis, and that the Veteran continues on medication to prevent further episodes of reflux or ulcers.  The examiner noted that the medications for pain and gout such as prednisone and tramadol increase the risk for gastritis.  It was noted that prednisone was taken for pain in the joints and not for fibromyalgia.  It was further noted that tramadol is a pain medication for both and has a mild potential for increased risk of gastritis if not taken as directed.  The examiner opined that it is more likely than not that any diagnosis of gastritis and GERD is related to the prior diagnosis of the same and not caused by medications.  The examiner also noted that there is a potential for aggravation if the medications are not taken as directed.  The examiner also found no current medical documentation of GERD or Gastritis with the present medications.  The examiner also opined that it is less likely as not that the periodic gastritis is related to service or aggravated by service.  She stated that the "Veteran is treated with tramadol for pain of fibromyalgia which can have increased risk for gastritis if not taken as directed.  There is no medical documented evidence of gastritis related to present medications."

In a statement (VA Form 21-4138) dated in March 2012 (but actually from 2013), the Veteran stated that the Prentice Hall Health Professionals Drug Guide states that prednisone "can cause gastrointestinal reflux concern."  He stated "my doctors have told me as such and in fact that is exactly what it is causing me.  Not necessarily causing it but aggravate it . . ."  The Veteran also submitted a copy of the cited page which states that an adverse effect from prednisone may be nausea, vomiting, and peptic ulcer.

The Board does not dispute the statement that an adverse effect of prednisone may be nausea, vomiting, and peptic ulcer.  However, as noted above, the Veteran was not prescribed prednisone for his service-connected fibromyalgia.  It was prescribed for a non-service connected disability.  

With regard to tramadol, the Board also does not dispute that it can lead to an increased risk for gastritis if not taken as directed.  However, the evidence does not support a finding that tramadol, whether taken correctly or incorrectly, has caused aggravation of the Veteran's nonservice-connected gastrointestinal disability.  Initially, the Board notes that "can" is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Importantly, the VA examiner found no medical documented evidence of gastritis or GERD related to the Veteran's tramadol medication. 

As noted above, it is the Veteran's responsibility to support his claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation." See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  38 C.F.R. § 3.310(b) places substantive evidentiary restrictions on a veteran before aggravation may be conceded.

The Veteran has indicated that his doctors have told him that prednisone can cause gastrointestinal difficulties.  Again, the Board does not dispute that certain medications can cause gastrointestinal difficulties.  However, the most probative evidence in this case does not reflect that the Veteran's medication prescribed for a service-connected disability has caused or aggravated a gastrointestinal disability.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of adverse reactions to medication on preexisting disabilities.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, the Veteran has stated it is his prednisone which aggravates his gastrointestinal system; however, his prednisone is not prescribed for his service-connected disability.  Thus, even if the Board were to find that the Veteran is competent to provide an opinion, which it does not, his own opinion would not support service connection. 

The Board also acknowledges that the Veteran is competent to state gastrointestinal difficulties such as reflux and pain; however, the Board finds that the competent objective medical evidence (e.g. EGD and radiographic results) is more probative than that of the Veteran which regard to the severity of his disabilities.   
 
The Board notes that the Veteran has consistently averred that he has a gastrointestinal disability related to his use of medication.  The Board is not bound to discuss a theory of entitlement to service connection on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that even if the Veteran's gastrointestinal disabilities were to be considered on a direct incurrence basis, service connection would not be warranted. 

A November 1969 STR reflects that the Veteran had complaints of cramping and abdominal pain for three to four days.  He had relief by lying down.  He had no diarrhea, nausea, or vomiting.  Upon clinical examination, his abdomen had slight diffuse tenderness.  The Board finds that these complaints were acute and transitory as the Veteran did not seek further treatment and subsequently denied abdominal complaints.   

The Veteran's April 1970 report of medical history for separation purposes reflects that he denied frequent indigestion, pain or pressure in the chest, or stomach, liver or intestinal trouble.  His April 1970 report of medical examination for separation purposes reflects that his abdomen and viscera were normal.  Thus, the evidence reflects that at the time of separation from his first period of service, the Veteran did not have a gastrointestinal disability.  

The Veteran had approximately 15 years of inactive service with the Army National Guard.  STRs from such service are associated with the claims file.  A February 1980 report of medical history for enlistment in the Army National Guard reflects that the Veteran denied any stomach, liver, or intestinal trouble or frequent indigestion.  A February 1980 report of medical examination again reflects normal abdomen and viscera.  Thus, a decade after separation from service, the Veteran did not have a gastrointestinal disability.

An October 1984 report of medical history for periodic purposes reflects that the Veteran reported having had a partial gastrectomy for ulcers.  A November 1988 report of medical history for periodic purposes reflects that the Veteran reported stomach, liver, or intestinal trouble.  He denied frequent indigestion.  He also reported that he had ulcer surgery in approximately 1983 or 1984.  The summary and elaboration of all pertinent data reflects that the Veteran takes medication, Tagamet, as occasion requires.  The report of medical examination reflects abnormal abdomen and vicera.  It was noted that the Veteran still has some gastritis and does take prescription medication.

A November 1988 report of medical examination for periodic purposes reflects that the Veteran had abnormal abdomen and viscera.  It was noted that he still has some gastritis and takes prescription medication for it.  The Veteran also noted on his report of medical history that he occasionally takes Tagamet for "stomach trouble."

The Veteran's second and third period of active service began in November 1990 and ended in September 1992.  The November 1990 report of medical history for "over 40" purposes reflects that the Veteran neither denied nor admitted to "stomach, liver, or intestinal" difficulties.  He denied frequent indigestion, but reported a partial gastrectomy for ulcers at age 34.  The December 1990 report of medical examination reflects abnormal abdomen and viscera and noted partial gastrectomy at age 34.  It was further noted that the Veteran took Zantac.  In sum, the evidence reflects that prior to this active service, the Veteran had a preexisting gastrointestinal disability. 

A May 1991 report of medical examination for release from active duty reflects that the Veteran had been on Zantac since ulcer surgery in 1983.  It was noted that he had "stomach pain here in SWA [southwest Asia] when eats greasy foods, tomato products, etc."  The April 1991 report of medical history reflects that the Veteran had had an ulcer and been treated with a partial gastrectomy in 1983.  He reported that he takes Zantac as needed.  The Board finds that the evidence does not reflect aggravation of the Veteran's preexisting disability.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  There is no clinical evidence that his preexisting disability chronically increased in service. 

The Veteran's March 1995 report of history for "over 40"  reflects that he had frequent indigestion and stomach, liver, or intestinal trouble, and that he takes Tagamet, a medication which had taken prior to service.  

Not only has the Veteran not contended that his preexisting disability was chronically aggravated by service, but the evidence of record, as noted above, is against such a finding.  Based on the evidence of record, the Board finds that service connection for a gastrointestinal disability, to include GERD and/or gastritis, is not warranted, to include on a direct and/or secondary basis.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD) and/or gastritis, to include as secondary to service-connected fibromyalgia is denied.

REMAND

Diabetes Mellitus

A laboratory record from Burnett-Croom-Lincoln-Paden for June 2009 reflects that the Veteran had a glucose level of 89 which was normal, and an A1c level of 5.9 which was "non-diabetic."  A handwritten entry reflects "all good Not diabetic yet (very close)."  (The record also reflects that previously in September 2008, he had a GLU of 101 which was slightly above normal.)  

A June 2009 VA clinical record reflects that the Veteran reported that he wanted to be checked for diabetes and that he has had some "mildly elevated sugars in the past" with elevated triglycerides.  The impression was "glucose intolerance".  The Veteran filed a claim for service connection in July 2009 in which he reported that he was told that he has "borderline" diabetes.  

A September 2009 VA clinical record reflects that the Veteran had glucose intolerance.  He had an elevated glucose tolerance test one hour after administration, but it had returned to normal by two hours.  It was associated with elevated triglycerides which showed a prediabetic status.  It was noted that the A1cHgb "remains at nondiabetic level."

A September 2011 VA clinical record reflects that the Veteran had a glucose level of 93 mg/dL, which was normal.  (Normal levels are noted to be 65 to 99.)

An August 2012 VA clinical record reflects that the Veteran's glucose level was 89 mg/dL, which was normal.  

A January 2013 VA examination examiner stated, in pertinent part, that the Veteran does not meet the criteria for a diagnosis of diabetes.  The examiner stated that "there is no diagnosis for diabetes found in medical records.  No treatment for [diabetes mellitus] is found.  Last fasting sugar 89 which is normal.  There is no present diagnosis nor does veteran meet criteria for diagnosis of diabetes at this time."  

Thus, as of January 2013, the evidence is against a finding that the Veteran has diabetes.  However, in a statement received by VA in March 2013 (VA Form 21-4138 incorrectly dated as March 2012), the Veteran stated that A. Berry, his treating source at Dr. Burnett's office has stated that he does have diabetes.  The Board is unsure if this apparent diagnosis was made after the August 2012 VA lab results were obtained, or upon what lab results it was based, or if A. Berry is a physician, a nurse, or another medical clinician.  Thus, a remand to obtain all pertinent records from Dr. Burnett's office is warranted.  

Rating Fibromyalgia

The Veteran's fibromyalgia is rated as 20 percent disabling effective from November 2007 under Diagnostic Code (DC) 5025.  Under DC 5025, a higher, 40 percent rating, is warranted where a veteran's symptoms are constant or nearly constant and include both sides of the body, both above and below the waist, the axial skeleton, and the extremities.  

An April 2009 VA addendum to a March 2009 report, reflects the opinion of the examiner that the Veteran's symptoms "have tended to wax and wane somewhat, and when I examined him on 03/03/09, he had only four out of 18 tender points that are commonly seen when fibromyalgia is present.  He did have other symptoms consistent with a diagnosis and it is my opinion that he does have fibromyalgia, although he is currently in a partial remission . . . "

A January 2013 VA examination report reflects that the Veteran's symptoms of fibromyalgia included "generalized pain with fatigue due to poor ability to sleep well. . . . .  fibromyalgia caused decreased strength to upper [extremities] with lifting over head work.  The examiner also stated that fibromyalgia is a muscular condition (not joint pain).  The Veteran was positive for 5 areas of point tenderness related to fibromyalgia, and takes tramadol for related pain.  The examiner also noted that the Veteran has gout which is a joint condition and that the Veteran's joint pains are related to his nonservice-connected gout and degenerative joint disease.  

In May 2013, the Veteran submitted additional records but did not submit a waiver of RO adjudication.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  The additional evidence includes several private medical records from 2012 and 2013.  The majority of the documents reflect joint complaints and degenerative complaints.  As noted above, the January 2013 VA examination report reflects that fibromyalgia involves the muscles, and not the joints.  Nevertheless, a document for a March 15, 2013 visit reflects complaints of lower back pain, joint pain, and leg swelling.  It was noted that the Veteran was tender in the lumbar area.  The diagnosis was fibromyalgia, chronic pain, and DJD-polyarticular.  As the record reflects that fibromyalgia was noted, and as this was after the January 2013 VA examination, the record is pertinent and must be remanded for AOJ consideration.  In addition, it has now been nine months since that private visit.  If the Veteran has additional treatment records, VA should attempt to obtain them.  Thereafter, schedule the Veteran for another VA examination.  The examiner should differentiate, if possible, the Veteran's fibromyalgia symptoms from his other symptoms. 

TDIU

The claim for TDIU is inextricably intertwined with the pending claims that are being remanded.  The Board must defer adjudication of the TDIU issue until the intertwined issues are decided. See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment for fibromyalgia, and diabetes/prediabetes/borderline diabetes/or glucose intolerance, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include Dr. Burnett and A. Berry. 
 
After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA clinical records from January 2013 to present.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain his symptoms of fibromyalgia.  The examiner should differentiate, if possible, the Veteran's signs and symptoms of fibromyalgia (e.g. muscle pain) from those of his degenerative joint disease (e.g. joint pain), gouty arthritis, and other disabilities.   

3.  If, and only if, additional pertinent clinical records are received which reflect that the Veteran may have diabetes, make arrangements with an appropriate clinician of relevant expertise to obtain provide a supplemental medical opinion on the issue of entitlement to service connection for diabetes.  If additional laboratory testing is needed prior to the clinician providing an adequate opinion, the Veteran should be scheduled for such.  

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for diabetes, and entitlement to a rating in excess of 20 percent for fibromyalgia, with consideration of all additional evidence received since issuance of the February 2013 Supplemental Statement of the Case.

5.  After readjudicating the above issues, obtain a clinical opinion on the issue of entitlement to TDIU.  The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities (and only his service-connected disabilities) are so severe that it is not possible for the him to sustain substantially gainful employment.  

The clinician should not consider the Veteran's nonservice-connected disabilities, to include degenerative joint disease and gouty arthritis.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  If the clinician cannot render an adequate opinion without an examination, the Veteran should be scheduled for one.  

6.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit  sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


